Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the prices at the date of exportation of the merchandise covered by said appeals, at which such or similar merchandise were freely offered for sale to all purchasers in the principal markets of China, in usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, are the values found by the appraiser, less any amount added under duress.
On the agreed facts I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.